           Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 1 of 30




                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA :                     CRIMINAL NO.

      v.                                  :    DATE FILED

ROBERT MCCABE                             :    VIOLATIONS:
                                               18 U.S.C. § 1341 (mail fraud – 5 counts)
                                          :    18 U.S.C. § 1343 (wire fraud – 15 counts)
                                               15 U.S.C. §§ 78j(b), 78ff and 17 C.F.R. § 240.10b–5
                                          :    (securities fraud – 1 count)
                                               Notice of forfeiture

                                        I NFO RMA TI ON

                                  COUNTS ONE THROUGH FIVE

THE UNITED STATES ATTORNEY CHARGES THAT:

                At all times relevant to this Information:

                1.        The Securities and Exchange Commission (“SEC”) was an agency of the

United States Government responsible for, among other things, regulating the securities industry,

the buying and selling of securities, and enforcing various securities laws, including the

Securities Act of 1933 (“Securities Act”), 15 U.S.C. § 77a et seq., and the Securities Exchange

Act of 1934 (“Exchange Act”), 15 U.S.C. § 78a et seq. Regulations promulgated by the SEC

defined and implemented the requirements of the statutes.

                2.        A stock or securities “broker,” also referred to as a “registered

representative,” was a person or company in the business of buying and selling a registered

security or securities.
           Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 2 of 30



                3.      “Securities” that were regulated by the SEC included any notes, stocks,

treasury stocks, securities futures, bonds, debentures, evidence of indebtedness, transferable

shares, investment contracts, any put, call, straddle, option, or privilege on any security

(including a certificate of deposit) or on any group or index of securities (including any interest

therein or based on the value thereof), or any put, call, straddle, option, or privilege entered into

on a national securities exchange relating to foreign currency, or, in general, any interest or

instrument commonly known as a “security,” or any certificate of interest or participation in,

temporary or interim certificate for, receipt for, guaranty of, or warrant or right to subscribe to or

purchase any of the foregoing.

                4.      An “investment adviser” was any person who, for compensation, engaged

in the business of advising others, either directly or through publications or writings, as to the

value of securities or as to the advisability of investing in, purchasing, or selling securities.

                5.      The Financial Industry Regulatory Authority (“FINRA”) was a regulatory

organization responsible for safeguarding the investing public against fraud and bad practice in

the securities industry. FINRA wrote and enforced rules and regulations for brokerage firms,

securities brokers, and investment advisers in the United States and examined securities brokers

for compliance with FINRA’s rules and the federal securities laws. FINRA was authorized by

the SEC to license individuals to both act as investment advisers and to sell securities. FINRA

was also authorized by the SEC to discipline licensed individuals and firms that failed to comply

with federal securities laws and FINRA’s rules and regulations.

                6.      A “Series 6 License” was a license issued by FINRA that allowed a person

to sell a small number of specific types of securities such as mutual funds and variable annuities.

In order to obtain a Series 6 License, a person was required to take and pass the Investment



                                                   2
          Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 3 of 30



Company Products / Variable Life Contracts Representative Examination administered by

FINRA. A person who held only a Series 6 License was not permitted to sell stocks.

               7.      A “Series 7 License” was a license issued by FINRA that was a mandatory

requirement before a person could work as a registered representative to buy and sell stocks and

other types of securities on behalf of customers in the United States. In order to obtain a Series 7

License, a person was required to take and pass the General Securities Representative

Examination administered by FINRA.

               8.      A “Series 66 License” was a license that allowed an individual to serve as

both an investment adviser and as a stock broker. In order to obtain a Series 66 License, a person

was required to take and pass the Uniform Combined State Law Examination administered by

FINRA.

               9.      Defendant ROBERT MCCABE did not hold a valid Series 6 License,

Series 7 License, Series 66 License, nor any other license issued by FINRA or any state or

regulatory authority that would allow him to serve as a broker, registered representative, or

investment adviser.

               10.     Defendant ROBERT MCCABE was not registered as an investment

adviser with the SEC or any state.

               11.     In or about December 2008, Wachovia Bank was acquired by Wells Fargo

Bank. Wells Fargo Bank was a financial institution the deposits of which were insured by the

Federal Deposit Insurance Corporation.

               12.     Beginning in or about October 1990, and continuing through in or about

July 2020, defendant ROBERT MCCABE controlled a bank account at Wachovia Bank (which

became Wells Fargo Bank upon the acquisition by Wells Fargo Bank of Wachovia Bank) in the



                                                 3
          Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 4 of 30



name of “McCabe Properties,” with an account number ending in 8022 (hereinafter the “McCabe

Properties Wells Fargo Account”). At all times set forth in this Information, defendant

MCCABE had the ability to make deposits into, and withdrawals from, the McCabe Properties

Wells Fargo Account.

               13.       Beginning on a date unknown and continuing throughout in or about July

2020, defendant ROBERT MCCABE controlled a personal bank account at Wachovia Bank

(which became Wells Fargo Bank upon the acquisition by Wells Fargo Bank of Wachovia Bank)

with an account number ending in 0132 (hereinafter “McCabe Personal Wells Fargo Account”).

At all times set forth in this Information, defendant MCCABE had the ability to make deposits

into, and withdrawals from, the McCabe Personal Wells Fargo Account.

               14.       In or about 1986, defendant ROBERT MCCABE incorporated “McCabe

Properties, Inc.” as a New Jersey corporation, for the purpose of purchasing a horse farm.

Defendant MCCABE purchased blank stock certificates and a company seal upon the

incorporation of McCabe Properties, Inc. In or about 1996, McCabe Properties, Inc. sold the

horse farm, and from that point forward McCabe Properties, Inc. had no legitimate business

purpose and no assets.

                                          THE SCHEME

               15.       Beginning in or about September 2010 and continuing until in or about

June 2020, within the Eastern District of Pennsylvania, and elsewhere, defendant

                                       ROBERT MCCABE

devised and intended to devise a scheme to defraud and to obtain money and property by means

of false and fraudulent pretenses, representations, and promises.




                                                 4
          Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 5 of 30




                                   MANNER AND MEANS

               It was part of the scheme that:

               16.    Defendant ROBERT MCCABE falsely represented to victim investors,

including friends, family members, and defendant MCCABE’s former fraternity brothers, that

defendant MCCABE, operating through McCabe Properties, Inc., had invested in “founders

shares” of a well-known U.S. pharmaceutical company (hereinafter the “Pharmaceutical

Company”). Defendant MCCABE falsely claimed that McCabe Properties, Inc., owned

thousands of these nonexistent “founders shares” of the Pharmaceutical Company, and offered

these “founders shares” to the victims by selling the victims corresponding shares in McCabe

Properties, Inc. at a price of between approximately $2.60 and approximately $2.70 per share

which, had it been true, would have been an exceptionally low price for shares of the

Pharmaceutical Company. In reality, neither McCabe Properties, Inc., nor defendant MCCABE,

owned any shares of the Pharmaceutical Company, and McCabe Properties, Inc. had no assets.

               17.    Between in or about September 2010 through in or about June 2020,

defendant ROBERT MCCABE induced more than approximately 50 investors to purchase

nonexistent “founders shares” of the Pharmaceutical Company at a price of between

approximately $2.60 and approximately $2.70 per share through a series of material

misrepresentations and promises, including by falsely representing that McCabe Properties, Inc.

owned thousands of these nonexistent “founders shares” of the Pharmaceutical Company and by

falsely representing, from time to time, that additional such shares had “become available” to

new investors who invested in McCabe Properties, Inc.

               18.    Between in or about September 2010 and in or about June 2020, defendant

ROBERT MCCABE induced victim investors, through a series of material misrepresentations



                                                 5
           Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 6 of 30



and promises, to transfer to him by check and wire transfer approximately $1,033,005 for the

purchase of shares of McCabe Properties, Inc., on the expectation that they were purchasing a

corresponding amount of “founders shares” of the Pharmaceutical Company.

                19.     Defendant ROBERT MCCABE deposited funds received from victim

investors into the McCabe Properties Wells Fargo Account.

                20.     After receiving victim investor funds based on his false representations,

defendant ROBERT MCCABE filled in blank McCabe Properties, Inc. stock certificates

documenting the name of the victim and the number of McCabe Properties, Inc. shares

purportedly issued to the victim, and then sent those stock certificates to the victims, either

through personal delivery or via Federal Express.

                21.     Defendant ROBERT MCCABE transferred the victim investor funds from

the McCabe Properties Wells Fargo Account into the McCabe Personal Wells Fargo Account.

Defendant ROBERT MCCABE withdrew victim investor funds from the McCabe Personal

Wells Fargo Account and used those funds to pay his living and other expenses and in a variety

of ways that were not disclosed to the victim investors.

                22.     Defendant ROBERT MCCABE never used any of the victim investor

funds either to purchase any shares of the Pharmaceutical Company or to purchase any other

assets for the benefit of the victims.

                23.     Between in or about September 2010, and in or about June 2020,

defendant ROBERT MCCABE took numerous steps to conceal his scheme to defraud from

detection, including (a) falsely informing victim investors that their “founders shares” of the

Pharmaceutical Company could only be sold once the Pharmaceutical Company was acquired by

another company; (b) forwarding press releases, financial analysis reports, and news stories on



                                                  6
           Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 7 of 30



the status of the Pharmaceutical Company to the victim investors; (c) falsely representing to

clients that the nonexistent “founders shares” owned by McCabe Properties, Inc. had been

purchased from a private venture capital firm that had ties to a known securities fraudster,

making selling the “founders shares” problematic; and (d) communicating with clients by email

and telephone and providing them with false reasons for an inability to sell the “founders

shares.”

               24.     In or about September 2010, defendant ROBERT MCCABE falsely

represented to victim J.S., a former fraternity brother of defendant MCCABE with whom

defendant MCCABE had remained in contact over the years, that defendant MCCABE,

operating through McCabe Properties, Inc., had invested in “founders shares” of the

Pharmaceutical Company at a price of approximately $2.64 per share. Defendant MCCABE

falsely claimed that McCabe Properties, Inc., owned thousands of these nonexistent “founders

shares” of the Pharmaceutical Company, and offered to sell victim J.S. a corresponding interest

in McCabe Properties, Inc.

               25.     On or about September 30, 2010, defendant ROBERT MCCABE, through

a series of false representations and omissions of material fact, induced victim J.S. to pay

defendant MCCABE approximately $22,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 8,333 worthless shares of

McCabe Properties, Inc. to victim J.S.

               26.     On or about January 14, 2011, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim E.W. to pay

defendant MCCABE approximately $15,000 for nonexistent “founders shares” of the




                                                 7
          Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 8 of 30



Pharmaceutical Company, and in return transferred approximately 5,618 worthless shares of

McCabe Properties, Inc. to victim E.W.

               27.     On or about April 8, 2011, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim J.S. to pay

defendant MCCABE approximately $20,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 7,575 worthless shares of

McCabe Properties, Inc. to victim J.S.

               28.     On or about July 13, 2011, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim D.H. to pay

defendant MCCABE approximately $2,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 740 worthless shares of

McCabe Properties, Inc. to victim D.H.

               29.     On or about September 22, 2011, defendant ROBERT MCCABE, through

a series of false representations and omissions of material fact, induced victim E.W. to pay

defendant MCCABE approximately $15,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 5,618 worthless shares of

McCabe Properties, Inc. to victim E.W.

               30.     On or about February 23, 2012, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim E.S. to pay

defendant MCCABE approximately $30,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 11,236 worthless shares of

McCabe Properties, Inc. to victim E.S.




                                                 8
          Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 9 of 30



               31.     On or about August 23, 2012, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim C.T. to pay

defendant MCCABE approximately $20,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 7,490 worthless shares of

McCabe Properties, Inc. to victim C.T.

               32.     On or about October 18, 2012, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim R.Si. to pay

defendant MCCABE approximately $10,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 3,754 worthless shares of

McCabe Properties, Inc. to victim R.Si.

               33.     On or about February 5, 2013, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim J.Ta. to pay

defendant MCCABE approximately $8,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 3,000 worthless shares of

McCabe Properties, Inc. to victim J.Ta.

               34.     On or about February 28, 2013, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim J.P. to pay

defendant MCCABE approximately $45,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 16,854 worthless shares of

McCabe Properties, Inc. to victim J.P.

               35.     On or about June 1, 2013, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim G.T. to pay

defendant MCCABE approximately $60,000 for nonexistent “founders shares” of the



                                                 9
         Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 10 of 30



Pharmaceutical Company, and in return transferred approximately 22,472 worthless shares of

McCabe Properties, Inc. to victim G.T.

               36.     On or about October 27, 2013, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim M.A. to pay

defendant MCCABE approximately $5,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 1,873 worthless shares of

McCabe Properties, Inc. to victim M.A.

               37.     On or about December 11, 2013, defendant ROBERT MCCABE, through

a series of false representations and omissions of material fact, induced victim E.S. to pay

defendant MCCABE approximately $5,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 1,872 worthless shares of

McCabe Properties, Inc. to victim E.S.

               38.     On or about January 16, 2014, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim C.T. to pay

defendant MCCABE approximately $25,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 9,363 worthless shares of

McCabe Properties, Inc. to victim C.T.

               39.     On or about February 12, 2014, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim D.F. to pay

defendant MCCABE approximately $20,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 7,490 worthless shares of

McCabe Properties, Inc. to victim D.F.




                                                10
         Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 11 of 30



               40.     On or about March 31, 2014, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim Z.A.L. to pay

defendant MCCABE approximately $10,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 3,745 worthless shares of

McCabe Properties, Inc. to victim Z.A.L.

               41.     On or about July 18, 2014, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim Z.A.L. to pay

defendant MCCABE approximately $30,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 11,236 worthless shares of

McCabe Properties, Inc. to victim Z.A.L.

               42.     On or about August 22, 2014, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim J.P. to pay

defendant MCCABE approximately $18,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 6,741 worthless shares of

McCabe Properties, Inc. to victim J.P.

               43.     On or about September 26, 2014, defendant ROBERT MCCABE sent an

email from the Eastern District of Pennsylvania to approximately 23 victims, including victim

D.F. in New York and victim G.T. in New Jersey, in which defendant MCCABE sent the victims

a link to an article discussing the Pharmaceutical Company.

               44.     On or about November 1, 2014, defendant ROBERT MCCABE, through

series of false representations and omissions of material fact, induced victim R.Sa. to pay

defendant MCCABE approximately $5,000 for nonexistent “founders shares” of the




                                                11
         Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 12 of 30



Pharmaceutical Company, and in return transferred approximately 1,873 worthless shares of

McCabe Properties, Inc. to victim R.Sa.

               45.    On or about November 5, 2014, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim D.H. to pay

defendant MCCABE approximately $6,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 375 worthless shares of

McCabe Properties, Inc. to victim D.H.’s wife, victim M.H.

               46.    On or about December 11, 2014, defendant ROBERT MCCABE, through

a series of false representations and omissions of material fact, induced victim R.Sm. to pay

defendant MCCABE approximately $10,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 9,363 worthless shares of

McCabe Properties, Inc. to victim R.Sm.

               47.    On or about December 30, 2014, defendant ROBERT MCCABE, through

a series of false representations and omissions of material fact, induced victims B.W and J.L. to

pay defendant MCCABE approximately $25,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 9,363 worthless shares of

McCabe Properties, Inc. to victims B.W. and J.L.

               48.    On or about December 30, 2014, defendant ROBERT MCCABE, through

a series of false representations and omissions of material fact, induced victim D.H. to pay

defendant MCCABE approximately $1,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 9,363 worthless shares of

McCabe Properties, Inc. to victim D.H.




                                                12
         Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 13 of 30



               49.    On or about May 6, 2015, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim L.M. to pay

defendant MCCABE approximately $5,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 1,873 worthless shares of

McCabe Properties, Inc. to victim L.M.

               50.    On or about May 20, 2015, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim M.L. to pay

defendant MCCABE approximately $20,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 7,490 worthless shares of

McCabe Properties, Inc. to victim M.L.

               51.    On or about June 1, 2015, defendant ROBERT MCCABE sent an email

from the Eastern District of Pennsylvania to approximately 23 victims, including victim D.F. in

New York, victim R.Sa. in Hawaii, and victim G.T. in New Jersey, in which defendant

MCCABE provided information about the Pharmaceutical Company.

               52.    On or about July 8, 2015, and August 2, 2015 defendant ROBERT

MCCABE, through a series of false representations and omissions of material fact, induced

victim A.S. to pay defendant MCCABE two payments totaling approximately $10,000 for

nonexistent “founders shares” of the Pharmaceutical Company, and in return transferred

approximately 3,745 worthless shares of McCabe Properties, Inc. to victim A.S.

               53.    On or about September 25, 2015, defendant ROBERT MCCABE, through

a series of false representations and omissions of material fact, induced victim D.B. to pay

defendant MCCABE approximately $20,000 for nonexistent “founders shares” of the

Pharmaceutical Company.



                                                13
         Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 14 of 30



               54.    On or about January 13, 2016, defendant ROBERT MCCABE sent an

email from the Eastern District of Pennsylvania to approximately 37 victims and potential

investors, including victim D.F. in New York, victim R.Sa. in Hawaii, and victim G.T. in New

Jersey, in which defendant MCCABE provided information about the Pharmaceutical Company.

               55.    On or about March 14, 2016, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim T.He. to pay

defendant MCCABE approximately $2,670 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 1,000 worthless shares of

McCabe Properties, Inc. to victim T.He.

               56.    On or about May 4, 2016, defendant ROBERT MCCABE sent an email

from the Eastern District of Pennsylvania to victim G.T. in New Jersey, in which defendant

MCCABE provided information about the Pharmaceutical Company.

               57.    On or about June 21, 2016, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim C.K. to pay

defendant MCCABE approximately $4,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 1,500 worthless shares of

McCabe Properties, Inc. to victim C.K.

               58.    On or about July 16, 2016, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim B.H. to pay

defendant MCCABE approximately $21,360 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 8,000 worthless shares of

McCabe Properties, Inc. to victim B.H.




                                                14
         Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 15 of 30



               59.    On or about August 4, 2016, defendant ROBERT MCCABE sent an email

from the Eastern District of Pennsylvania to approximately 37 victims and potential investors,

including victim D.F. in New York, victim R.Sa. in Hawaii, and victim G.T. in New Jersey, in

which defendant MCCABE provided information about the Pharmaceutical Company.

               60.    On or about August 23, 2016, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim M.K. to pay

defendant MCCABE approximately $12,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 4,495 worthless shares of

McCabe Properties, Inc. to victim M.K.

               61.    On or about November 3, 2016, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim M.K. to pay

defendant MCCABE approximately $10,100 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 3,783 worthless shares of

McCabe Properties, Inc. to victim M.K.

               62.    On or about November 5, 2016, defendant ROBERT MCCABE sent an

email from the Eastern District of Pennsylvania to approximately 50 victims and potential

investors, including victim D.F. in New York, victim R.Sa. in Hawaii, and victim G.T. in New

Jersey, in which defendant MCCABE provided information about the Pharmaceutical Company.

               63.    On or about December 2, 2016, defendant ROBERT MCCABE sent an

email from the Eastern District of Pennsylvania to an attorney representing the estate of victim

E.W., who had passed away, in which defendant MCCABE falsely represented that McCabe

Properties, Inc. owned approximately 1,872,660 shares of the Pharmaceutical Company, and that

victim E.W.’s prior purchase of approximately 11,236 shares of McCabe Properties, Inc.



                                                15
         Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 16 of 30



corresponded to an equal of number of shares of the Pharmaceutical Company that were held by

McCabe Properties, Inc.

               64.     On or about December 27, 2016, defendant ROBERT MCCABE, through

a series of false representations and omissions of material fact, induced victim I.R. to pay

defendant MCCABE approximately $2,734 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 1,024 worthless shares of

McCabe Properties, Inc. to victim I.R.

               65.     On or about January 15, 2017, defendant ROBERT MCCABE sent an

email from the Eastern District of Pennsylvania to approximately 50 victims and potential

investors, including victim D.F. in New York, victim R.Sa. in Hawaii, and victim G.T. in New

Jersey, in which defendant MCCABE provided information about the Pharmaceutical Company.

               66.     On or about February 28, 2017, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim G.T. to pay

defendant MCCABE approximately $30,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 11,235 worthless shares of

McCabe Properties, Inc. to victim G.T.

               67.     On or about March 6, 2017, defendant ROBERT MCCABE sent an email

from the Eastern District of Pennsylvania to victim R.Sa. in Hawaii, in which defendant

MCCABE agreed to sell shares of McCabe Properties, Inc. to victim R.Sa.’s partner, victim

K.T., and to send the stock certificates via Federal Express to victim K.T. in Hawaii.

               68.     On or about March 10, 2017, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim K.T. to pay

defendant MCCABE approximately $4,000 for nonexistent “founders shares” of the



                                                16
          Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 17 of 30



Pharmaceutical Company, and in return transferred approximately 1,500 worthless shares of

McCabe Properties, Inc. to victim K.T.

               69.     On or about March 23, 2017, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim B.S. to pay

defendant MCCABE approximately $10,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 3,745 worthless shares of

McCabe Properties, Inc. to victim B.S.

               70.     On or about June 26, 2017, defendant ROBERT MCCABE sent an email

from the Eastern District of Pennsylvania to approximately 50 victims and potential investors,

including victim D.F. in New York, victim R.Sa. in Hawaii, and victim G.T. in New Jersey, in

which defendant MCCABE provided information about the Pharmaceutical Company

               71.     On or about July 1, 2017, defendant ROBERT MCCABE, through a series

of false representations and omissions of material fact, induced victim J.Th. to pay defendant

MCCABE approximately $40,000 for nonexistent “founders shares” of the Pharmaceutical

Company, and in return transferred approximately 14,980 worthless shares of McCabe

Properties, Inc. to victim J.Th.

               72.     On or about August 10, 2017, defendant ROBERT MCCABE sent an

email from the Eastern District of Pennsylvania to approximately 50 victims and potential

investors, including victim D.F. in New York, victim R.Sa. in Hawaii, and victim G.T. in New

Jersey, in which defendant MCCABE provided information about the Pharmaceutical Company

and in which he urged the victims to “have patience.”

               73.     On or about October 9, 2017, defendant ROBERT MCCABE sent an

email from the Eastern District of Pennsylvania to victim S.L. in California, in which defendant



                                                17
         Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 18 of 30



MCCABE provided information about the Pharmaceutical Company and instructions on how to

wire money to defendant MCCABE for the purchase of shares of McCabe Properties, Inc.

               74.     On or about October 30, 2017, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim J.F. to pay

defendant MCCABE approximately $10,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 3,745 worthless shares of

McCabe Properties, Inc. to victim J.F.

               75.     On or about November 12, 2017, defendant ROBERT MCCABE, through

a series of false representations and omissions of material fact, induced victim B.H. to pay

defendant MCCABE approximately $5,340 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 2,000 worthless shares of

McCabe Properties, Inc. to victim B.H.

               76.     On or about January 11, 2018, defendant ROBERT MCCABE sent an

email from the Eastern District of Pennsylvania to approximately 50 victims and potential

investors, including victim D.F. in New York, victim R.Sa. in Hawaii, and victim G.T. in New

Jersey, in which defendant MCCABE provided information about the Pharmaceutical Company

and in which he urged the victims to exercise “patience.”

               77.     On or about January 25, 2018, defendant ROBERT MCCABE sent an

email from the Eastern District of Pennsylvania to potential investor H.C. in New Jersey, in

which defendant MCCABE falsely stated that McCabe Properties, Inc. was “a private holding

company,” the only assets of which were “founders shares” of the Pharmaceutical Company.

Defendant MCCABE also falsely stated that McCabe Properties, Inc. can only sell the “founders

shares” when the Pharmaceutical Company is acquired by another company, which was likely to



                                                18
         Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 19 of 30



happen in 2019. Defendant MCCABE also offered to sell shares of McCabe Properties, Inc. to

H.C. for approximately $2.67 per share.

               78.     On or about January 26, 2018, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim M.O. to pay

defendant MCCABE approximately $31,572.75 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 11,825 worthless shares of

McCabe Properties, Inc. to victim M.O.

               79.     On or about February 1, 2018, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim R.H.III. to pay

defendant MCCABE approximately $5,927 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 2,219 worthless shares of

McCabe Properties, Inc. to victim R.H.III.

               80.     On or about February 28, 2018, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim M.W. to pay

defendant MCCABE approximately $10,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 3,745 worthless shares of

McCabe Properties, Inc. to victim M.W.

               81.     On or about February 28, 2018, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim D.W. to pay

defendant MCCABE approximately $15,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 5,618 worthless shares of

McCabe Properties, Inc. to victim D.W.




                                                19
         Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 20 of 30



               82.     On or about April 23, 2018, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim J.K. to pay

defendant MCCABE approximately $2,670 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 1,000 worthless shares of

McCabe Properties, Inc. to victim J.K.

               83.     On or about April 23, 2018, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim S.S. to pay

defendant MCCABE approximately $10,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 3,745 worthless shares of

McCabe Properties, Inc. to victim S.S.

               84.     On or about July 26, 2018, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim L.M. to pay

defendant MCCABE approximately $45,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 16,854 worthless shares of

McCabe Properties, Inc. to victim L.M.

               85.     On or about September 20, 2018, defendant ROBERT MCCABE sent an

email from the Eastern District of Pennsylvania to approximately 50 victims and potential

investors, including victim D.F. in New York, victim R.Sa. in Hawaii, and victim G.T. in New

Jersey, in which defendant MCCABE indicated that he had approximately 19,663 shares of

McCabe Properties, Inc., corresponding to an equal number of shares of the Pharmaceutical

Company, available for sale on a first come, first served basis, due to the death of one of the

original investors in McCabe Properties, Inc.




                                                 20
          Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 21 of 30



               86.     On or about September 21, 2018, defendant ROBERT MCCABE sent an

email from the Eastern District of Pennsylvania to victim Z.A.L. in New York, in which

defendant MCCABE indicated that he had approximately 10,487 shares of McCabe Properties,

Inc., remaining for sale, and offered to sell all or part of them to victim Z.A.L.

               87.     On or about October 2, 2018, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim S.O. to pay

defendant MCCABE approximately $4,475 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 1,676 worthless shares of

McCabe Properties, Inc. to victim S.O.

               88.     On or about April 16, 2019, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim Z.A.L. to pay

defendant MCCABE approximately $36,500 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 13,671 worthless shares of

McCabe Properties, Inc. to victim Z.A.L.

               89.     On or about November 1, 2019, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim T.Wi. to pay

defendant MCCABE approximately $5,000 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 1,873 worthless shares of

McCabe Properties, Inc. to victim T.Wi.

               90.     On or about December 29, 2019, defendant ROBERT MCCABE, through

a series of false representations and omissions of material fact, induced victim J.P.M. to pay

defendant MCCABE approximately $37,000 for nonexistent “founders shares” of the




                                                 21
         Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 22 of 30



Pharmaceutical Company, and in return transferred approximately 13,858 worthless shares of

McCabe Properties, Inc. to victim J.P.M.

               91.     On or about February 28, 2020, defendant ROBERT MCCABE, through a

series of false representations and omissions of material fact, induced victim J.M. to pay

defendant MCCABE approximately $5,340 for nonexistent “founders shares” of the

Pharmaceutical Company, and in return transferred approximately 2,000 worthless shares of

McCabe Properties, Inc. to victim J.M.

               92.     On or about May 6, 2020, defendant ROBERT MCCABE sent an email

from the Eastern District of Pennsylvania to approximately 50 victims and potential investors,

including victim D.F. in New York, victim R.Sa. in Hawaii, and victim G.T. in New Jersey, in

which defendant MCCABE provided information about the Pharmaceutical Company’s first

quarter earnings.

               93.     On or about June 7, 2020, defendant ROBERT MCCABE sent an email

from the Eastern District of Pennsylvania to victim M.W. in New Jersey, in which defendant

MCCABE falsely claimed that McCabe Properties, Inc.’s investment in the Pharmaceutical

Company was made approximately 12 years prior through a firm owned by a known financial

fraudster, but the investment was legitimate, and defendant MCCABE expected that McCabe

Properties, Inc. would be able to sell its shares of the Pharmaceutical Company by the end of

2020.

               94.     On or about each of the following dates, in the Eastern District of

Pennsylvania, the Central District of California, the District of Maryland, the District of Hawaii,

and elsewhere, defendant

                                      ROBERT MCCABE



                                                22
         Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 23 of 30



for the purpose of executing the scheme described above, and attempting to do so, knowingly

caused to be delivered by mail and commercial interstate carriers, according to the directions

thereon, the following items:

 COUNT        DATE           FROM             TO                    DESCRIPTION OF
              (Approx.)                                             ITEM
 ONE          3/10/17        Bangor,          Honolulu, Hawaii      Federal Express package
                             Pennsylvania                           containing approximately
                                                                    1,500 worthless shares of
                                                                    McCabe Properties, Inc.
                                                                    shipped by defendant
                                                                    ROBERT MCCABE to
                                                                    victim K.T.
 TWO          10/16/17       Bangor,          La Habra,             Federal Express package
                             Pennsylvania     California            containing approximately
                                                                    7,490 worthless shares of
                                                                    McCabe Properties, Inc.
                                                                    shipped by defendant
                                                                    ROBERT MCCABE to
                                                                    victims S.L. and K.L.
 THREE        10/16/17       Bangor,          Honolulu, Hawaii      Federal Express package
                             Pennsylvania                           containing approximately
                                                                    1,123 worthless shares of
                                                                    McCabe Properties, Inc.
                                                                    shipped by defendant
                                                                    ROBERT MCCABE to
                                                                    victim R.Sa.
 FOUR         1/30/18        Bangor,          Sparrows Point,       Federal Express package
                             Pennsylvania     Maryland              containing approximately
                                                                    11,825 worthless shares of
                                                                    McCabe Properties, Inc.
                                                                    shipped by defendant
                                                                    ROBERT MCCABE to
                                                                    victim M.O.
 FIVE         2/28/20        Bangor,          Honolulu, Hawaii      Federal Express Package
                             Pennsylvania                           containing approximately
                                                                    1,800 worthless shares of
                                                                    McCabe Properties, Inc.
                                                                    shipped by defendant
                                                                    ROBERT MCCABE to
                                                                    victim R.Sa.

               All in violation of Title 18, United States Code, Section 1341.


                                                23
         Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 24 of 30




                             COUNTS SIX THROUGH TWENTY

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

               1.      Paragraphs 1 through 14 of Counts One through Five are incorporated

here.

                                         THE SCHEME

               2.      Beginning in or about September 2010 and continuing until in or about

June 2020, within the Eastern District of Pennsylvania, and elsewhere defendant

                                      ROBERT MCCABE

devised and intended to devise a scheme to defraud and to obtain money and property by means

of false and fraudulent pretenses, representations, and promises.

                                    MANNER AND MEANS

               It was part of the scheme that:

               3.      Paragraph 16 through 93 of Counts One through Five are incorporated

here.

               4.      On or about each of the following dates, in the Eastern District of

Pennsylvania, the Central District of California, the District of New Jersey, the District of

Maryland, the District of Hawaii, the Southern District of New York, and elsewhere, defendant

                                      ROBERT MCCABE

for the purpose of executing the scheme described above, and attempting to do so, caused the

following signals and sounds to be transmitted by means of wire communication in interstate

commerce:




                                                 24
        Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 25 of 30




COUNT           DATE           DESCRIPTION

SIX             1/13/16        Email sent by defendant ROBERT MCCABE from the
                               Eastern District of Pennsylvania to approximately 37
                               victims, including victim D.F. in New York, victim R.Sa. in
                               Hawaii, and victim G.T. in New Jersey, in which defendant
                               MCCABE provided information about the Pharmaceutical
                               Company.
SEVEN           5/4/16         Email sent by defendant ROBERT MCCABE from the
                               Eastern District of Pennsylvania to victim G.T. in New
                               Jersey, in which defendant MCCABE provided information
                               about the Pharmaceutical Company.
EIGHT           8/4/16         Email sent by defendant ROBERT MCCABE from the
                               Eastern District of Pennsylvania to approximately 37
                               victims and potential investors, including victim D.F. in
                               New York, victim R.Sa. in Hawaii, and victim G.T. in New
                               Jersey, in which defendant MCCABE provided information
                               about the Pharmaceutical Company.
NINE            11/5/16        Email sent by defendant ROBERT MCCABE from the
                               Eastern District of Pennsylvania to approximately 50
                               victims and potential investors, including victim D.F. in
                               New York, victim R.Sa. in Hawaii, and victim G.T. in New
                               Jersey, in which defendant MCCABE provided information
                               about the Pharmaceutical Company.
TEN             1/15/17        Email sent by defendant ROBERT MCCABE from the
                               Eastern District of Pennsylvania to approximately 50
                               victims and potential investors, including victim D.F. in
                               New York, victim R.Sa. in Hawaii, and victim G.T. in New
                               Jersey, in which defendant MCCABE provided information
                               about the Pharmaceutical Company.
ELEVEN          3/6/17         Email sent by defendant ROBERT MCCABE from the
                               Eastern District of Pennsylvania to victim R.Sa. in Hawaii,
                               in which defendant MCCABE agreed to sell shares of
                               McCabe Properties, Inc. to victim R.Sa.’s partner, victim
                               K.T., and to send the stock certificates via Federal Express
                               to victim K.T. in Hawaii.
TWELVE          6/26/17        Email sent by defendant ROBERT MCCABE from the
                               Eastern District of Pennsylvania to approximately 50
                               victims and potential investors, including victim D.F. in
                               New York, victim R.Sa. in Hawaii, and victim G.T. in New
                               Jersey, in which defendant MCCABE provided information
                               about the Pharmaceutical Company.




                                       25
      Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 26 of 30




COUNT         DATE           DESCRIPTION

THIRTEEN      8/10/17        Email sent by defendant ROBERT MCCABE from the
                             Eastern District of Pennsylvania to approximately 50
                             victims and potential investors, including victim D.F. in
                             New York, victim R.Sa. in Hawaii, and victim G.T. in New
                             Jersey, in which defendant MCCABE provided information
                             about the Pharmaceutical Company and in which he urged
                             the victims to “have patience.”
FOURTEEN      10/9/17        Email sent by defendant ROBERT MCCABE to victim S.L.
                             in California, in which defendant MCCABE provided
                             information about the Pharmaceutical Company and
                             instructions on how to wire money to defendant MCCABE
                             for the purchase of shares of McCabe Properties, Inc.
FIFTEEN       1/11/18        Email sent by defendant ROBERT MCCABE from the
                             Eastern District of Pennsylvania to approximately 50
                             victims and potential investors, including victim D.F. in
                             New York, victim R.Sa. in Hawaii, and victim G.T. in New
                             Jersey, in which defendant MCCABE provided information
                             about the Pharmaceutical Company and in which he urged
                             the victims to exercise “patience.”
SIXTEEN       1/25/18        Email sent by defendant ROBERT MCCABE from the
                             Eastern District of Pennsylvania to potential investor H.C.
                             in New Jersey, in which defendant MCCABE falsely stated
                             that McCabe Properties, Inc. was “a private holding
                             company” the only assets of which were “founders shares”
                             of the Pharmaceutical Company, which McCabe Properties,
                             Inc. can only sell when the Pharmaceutical Company is
                             acquired by another company, which was likely to happen
                             in 2019, and in which defendant MCCABE offered to sell
                             shares of McCabe Properties, Inc. to H.C. for approximately
                             $2.67 per share.
SEVENTEEN     9/20/18        Email sent by defendant ROBERT MCCABE from the
                             Eastern District of Pennsylvania to approximately 50
                             victims and potential investors, including victim D.F. in
                             New York, victim R.Sa. in Hawaii, and victim G.T. in New
                             Jersey, in which defendant MCCABE indicated that he had
                             approximately 19,663 shares of McCabe Properties, Inc.,
                             corresponding to an equal number of shares of the
                             Pharmaceutical Company, available for sale on a first come,
                             first served basis, due to the death of one of the original
                             investors in McCabe Properties, Inc.




                                     26
     Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 27 of 30




COUNT           DATE               DESCRIPTION

EIGHTEEN        9/21/18            Email sent by defendant ROBERT MCCABE from the
                                   Eastern District of Pennsylvania to victim Z.A.L. in New
                                   York, in which defendant MCCABE indicated that he had
                                   approximately 10,487 shares of McCabe Properties, Inc.,
                                   remaining for sale, and offered to sell all or part of them to
                                   victim Z.A.L.
NINETEEN        5/6/20             Email sent by defendant ROBERT MCCABE from the
                                   Eastern District of Pennsylvania to approximately 50
                                   victims and potential investors, including victim D.F. in
                                   New York, victim R.Sa. in Hawaii, and victim G.T. in New
                                   Jersey, in which defendant MCCABE provided information
                                   about the Pharmaceutical Company’s first quarter earnings.
TWENTY          6/7/20             Email sent by defendant ROBERT MCCABE from the
                                   Eastern District of Pennsylvania to victim M.W. in New
                                   Jersey in which defendant MCCABE falsely claimed that
                                   McCabe Properties, Inc.’s investment in the Pharmaceutical
                                   Company was made approximately 12 years prior through a
                                   firm owned by a known financial fraudster, but the
                                   investment was legitimate, and defendant MCCABE
                                   expected that McCabe Properties, Inc. would be able to sell
                                   its shares of the Pharmaceutical Company by the end of the
                                   2020.


           All in violation of Title 18, United States Code, Section 1343.




                                            27
          Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 28 of 30




                                     COUNT TWENTY-ONE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

               1.        Paragraphs 1 through 14 and 16 through 93 of Counts One through Five

are incorporated here.

                                      SECURITIES FRAUD

               2.        Beginning in or about September 2010 and continuing until in or about

June 2020, within the Eastern District of Pennsylvania, and elsewhere, defendant

                                       ROBERT MCCABE

did unlawfully, willfully, and knowingly, directly and indirectly, by use of the means and

instrumentalities of interstate commerce, the mails, and the facilities of national securities

exchanges, use and employ manipulative and deceptive devices and contrivances, in violation of

Title 17, Code of Federal Regulations, Section 240.10b–5, by: (a) employing devices, schemes

and artifices to defraud; (b) making untrue statements of material facts and omitting to state

material facts necessary in order to make the statements made, in the light of the circumstances

under which they were made, not misleading; and (c) engaging in acts, practices, and courses of

business which operated and would operate as a fraud and deceit upon any person, in connection

with purchases and sales of securities of McCabe Properties, Inc.

               All in violation of Title 15, United States Code, Sections 78j(b) and 78ff, and

Title 17, Code of Federal Regulations, Section 240.10b–5.




                                                 28
          Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 29 of 30



                                  NOTICE OF FORFEITURE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

                 1.     As a result of the violations of Title 18, United States Code, Sections 1341

and 1343 and Title 15, United States Code, Section 78ff, set forth in this Information, defendant

                                       ROBERT MCCABE

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived from proceeds traceable to the commission of such offenses, including, but not limited

to, $1,033,005 in United States currency (money judgment).

                 2.     If any of the property described above, as a result of any act or omission of

the defendant:

                        a.     cannot be located upon the exercise of due diligence;

                        b.     has been transferred to, sold to, or deposited with a third party;

                        c.     has been placed beyond the jurisdiction of this Court;

                        d.     has been substantially diminished in value; or

                        e.     has been commingled with other property which cannot be divided

                               without difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property subject to forfeiture.

                 All pursuant to Title 18, United States Code, Section 981(a)(1)(C) and 28 U.S.C.

Section 2461.




                                                       WILLIAM M. McSWAIN
                                                       UNITED STATES ATTORNEY
  Case 5:20-cr-00337-JLS Document 1 Filed 09/30/20 Page 30 of 30




        No._ _ _ _ _ _ _ _ _ _
                        UNITED STATES DISTRICT COURT

                               Eastern District of Pennsylvania

                                           Criminal Division


                   THE UNITED STATES OF AMERICA
                                                             vs.

                                              ROBERT MCCABE


                                           INFORMATION

                                                   Counts
 18 U.S.C. § 1341 (mail fraud – 5 counts); 18 U.S.C. § 1343 (wire fraud – 15 counts); 15 U.S.C.
§§ 78j(b), 78ff and 17 C.F.R. §240.10b– 5 (securities fraud – 1 count); Notice of forfeiture

                                                   A true bill.

                            _____________________________________________________________________
                                                   Foreman

                Filed in open court this _________________________________day,
                      Of ________________________A.D. 20_____________
                  __________________________________________________________________________________________
                                                     Clerk

                                       Bail, $ ___________________________
